
	
		IIA
		Calendar No. 942
		110th CONGRESS
		2d Session
		S. J. RES. 42
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative
			 day, June 23), 2008
			Mr. Biden (for himself
			 and Mr. Lugar) (by request) introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations pursuant to 42 U.S.C. 2159, for not to exceed 45
			 calendar days
		
		
			August 22
			 (legislative day, August 1), 2008
			Committee discharged pursuant to 42 U.S.C. 2159, and
			 placed on the calendar
		
		JOINT RESOLUTION
		Relating to the approval of the proposed
		  agreement for nuclear cooperation between the United States and the Russian
		  Federation.
	
	
		That the Congress does favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 13, 2008.
		
	
		August 22 (legislative day, August 1), 2008
		Committee discharged pursuant to 42 U.S.C. 2159, and placed
		  on the calendar
	
